                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

FRACTUS, S.A.,                                     §
                                                   §
                Plaintiff,                         §   CIVIL ACTION NO. 2:18-CV-00135-JRG
                                                   §              LEAD CASE
v.                                                 §
                                                   §
AT&T MOBILITY LLC,                                 §
                                                   §
SPRINT COMMUNICATIONS                              §   CIVIL ACTION NO. 2:18-CV-00136-JRG
COMPANY, L.P., SPRINT SPECTRUM,                    §             MEMBER CASE
L.P., SPRINT SOLUTIONS, INC.,                      §
NEXTEL OPERATIONS, INC.,                           §
                                                   §
T-MOBILE US, INC., T-MOBILE USA,                   §   CIVIL ACTION NO. 2:18-CV-00137-JRG
INC.,                                              §             MEMBER CASE
                                                   §
                                                   §
VERIZON COMMUNICATIONS INC.,                       §   CIVIL ACTION NO. 2:18-CV-00138-JRG
CELLCO PARTNERSHIP D/B/A VERIZON                   §             MEMBER CASE
WIRELESS,                                          §
                                                   §
                Defendants.                        §

                                             ORDER

       Before the Court is Intervenor-Defendant CellMax Technologies AB’s (“CellMax”)

Unopposed Motion for Leave to Supplement Defendants’ Invalidity Contentions (the “Motion).

(Dkt. No. 120.) On January 17, 2019, the Court held a hearing on the above-pending motion. At

that hearing, the Parties represented to the Court on the record that this proposed additional prior

art reference will not be used to present a new invalidity theory that differs from that of the named

Defendant cellular carriers. Having considered the Motion, and based on the Parties’

representation, the Court finds that the Motion should be and hereby is DENIED WITHOUT

PREJUDICE; however, leave is granted for a subsequent joint filing by CellMax and the

corresponding named Defendant cellular carriers in the above-numbered cases seeking the same
or similar relief. To be clear, any future motion seeking the relief requested in the Motion by an

intervenor must be made in and through a joint motion from the intervenor and the corresponding

Defendant cellular carrier.
      SIGNED this 19th day of December, 2011.
     So ORDERED and SIGNED this 6th day of February, 2019.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE




                                                2
